                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 RITA KARLO,

 Plaintiff,
                                                      Case No. 20-cv-5084
 v.
                                                      Judge Mary M. Rowland
 ST. AUGUSTINE COLLEGE,

 Defendant.

                          MEMORANDUM OPINION AND ORDER

             Plaintiff Rita Karlo (“Karlo”) filed a four-count Complaint against her former

employer, St. Augustine College (“the College”), in state court on March 20, 2020. The

College removed this action to federal court on April 28, 2020. (Dkt. 1). Karlo alleges

equal pay violations of the Illinois Equal Pay Act (“IEPA”) of 2003, 820 I.L.C.S. 112/1

et seq. (Count I) and the federal Equal Pay Act (“EPA”), 29 U.S.C. § 206(d) et seq.

(Count II), as well as retaliation in violation of the IEPA (Count III) and the EPA

(Count IV). The College has moved to dismiss Counts I, II, and IV. (Dkt. 12). For the

reasons stated herein, this partial motion to dismiss is granted in part and denied in

part.

        I.      Background

             The following factual allegations are taken from the Complaint, (Dkt. 1, Ex. 1),

and are accepted as true for the purposes of this motion. See W. Bend Mut. Ins. Co. v.

Schumacher, 844 F.3d 670, 675 (7th Cir. 2016). Karlo, a woman, worked for the

College from 1998 through 2017, first as an accounts payable administrator, and from



                                                                                           1
2002 onward as a teaching faculty member. Her employment was terminated in July

of 2017.1 She alleges that although she and “her male counterparts performed work

that required substantially similar skill, effort and responsibilities” and “performed

work under similar working conditions” her “male counterparts were paid at a higher

rate.” (Dkt. 1, Ex. 1, ¶¶ 12–15). Karlo offers one specific example, alleging that in

2017 she was paid “$4,000 less than fellow faculty member Juvenal Nava (before his

promotion to Chair,) even though Karlo and Mr. Nava both had Master’s Degrees and

both had similar lengths of tenure at St. Augustine.” (Id. at ¶ 15).

       Karlo voiced her concerns about pay disparities between male and female

employees to “various managers” at the College, including Dean Madeline Roman-

Vargas, department Chair Juvenal Nava, President Andrew Sund, and Faculty

Committee Chair Eddie Del Carmen. They each told her that the pay disparities were

caused by the College’s “financial trouble[s].” (Id. at ¶ 16). They also told Karlo that

she in particular was being paid less because she was “working against them” by

posting online about pay disparities and organizing other teachers in an effort to

advocate for better working conditions. (Id. at ¶ 17). Although it is not clear when

Karlo first raised the issue of pay inequality with her managers, she continued to

“raise issues of gender inequity and salary disparities until the time of her

termination in July of 2017.” (Id. at ¶ 8).




1Karlo also alleges that she was terminated in May of 2017. (Dkt. 1, Ex. 1, ¶ 18). Viewing the
Complaint in the light most favorable to the Plaintiff, the Court assumes the later date is correct.


                                                                                                  2
    II.      Standard

          A motion to dismiss tests the sufficiency of a complaint, not the merits of the

case. See Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a

motion to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P.

8(a)(2) (requiring that a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief”). A court deciding a Rule 12(b)(6) motion

accepts plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

          Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671




                                                                                       3
F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.      Analysis

          A. Counts I and II: Equal Pay Violations

          The IEPA provides that employers may not “discriminate between employees

on the basis of sex by paying wages to an employee at a rate less than the rate at

which the employer pays wages to another employee of the opposite sex for the same

or substantially similar work on jobs the performance of which requires substantially

similar skill, effort, and responsibility, and which are performed under similar

working conditions.” 820 I.L.C.S. 112/10(a). The federal act is nearly identical in

prohibiting an employer from “discriminat[ing] [. . .] between employees on the basis

of sex by paying [unequal] wages”. 29 U.S.C. § 206(d)(1). Claims brought under the

IEPA and EPA are analyzed the same way. See, e.g., Betts v. Option Care Enterprises,

Inc., No. 18 CV 4023, 2019 WL 193914, at *9 (N.D. Ill. Jan. 15, 2019).

          The College first argues Counts I and II should be dismissed based on their

respective statutes of limitations. Second, the College argues that these Counts do

not plausibly state claims for relief. And third, that they are too vague to put the

College on notice of the charges it must answer.

          1. Statute of Limitations under the IEPA

          The statute of limitations for an equal pay violation under the IEPA is five

years from the date of underpayment. 820 ILCS 112/30 (“Every such action shall be

brought within 5 years from the date of the underpayment. For purposes of this Act,



                                                                                     4
‘date of the underpayment’ means each time wages are underpaid.”). Karlo filed suit

on March 20, 2020. Equal pay violations that took place more than five years before

that date are not actionable under the IEPA. The Court dismisses Count I to the

extent that it relies on time-barred allegations. As Karlo notes, this ruling will have

very little practical effect until the damages phase of the trial. (Dkt. 16 at 3).

      2. Statute of Limitations under the EPA

      Parties agree that the EPA ordinarily has a two-year statute of limitations. 29

U.S.C. § 255(a). That period is extended to three years if the violation is “willful.” Id.

Karlo was terminated in July of 2017. The statute would run in July of 2019; however,

Karlo argues that because the College acted willfully, the statute did not run until

July of 2020. She filed suit in March of 2020. If Karlo establishes the College acted

with intent, her pay disparity from March to July of 2017 will be actionable under

the federal EPA.

      A violation of the EPA is considered ‘willful” if the defendant “either knew he

was violating the [EPA] or was indifferent to whether he was violating it or not (and

therefore ‘reckless’).” E.E.O.C. v. Madison Cmty. Unit Sch. Dist. No. 12, 818 F.2d 577,

585 (7th Cir. 1987); see also McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133

(1988). The College argues that Karlo’s allegations are conclusory, and that the Court

need not credit them. (Dkt. 13 at 5). It is true that Karlo makes some conclusory

allegations, saying that the College’s violation was “willful” because it acted “with

intent” to violate and/or “reckless disregard[ed]” of violating the EPA, and that the

College “knowingly” violated that statute. (Dkt. 1, Ex. 1, ¶¶ 24–25). However, Karlo



                                                                                        5
also makes some very specific allegations about what the College knew. She says in

her Complaint that she herself “raised concerns about her unequal pay with various

managers at St. Augustine, including Dean Madeline Roman-Vargas, her supervisor

Juvenal Nava, President Andrew Sund, and Faculty Committee Chair Eddie Del

Carmen.” (Id. at ¶ 16). These are some of the most important decisionmakers at the

College, and Karlo put them on notice that they were paying men and women

unequally. Karlo also alleges that she “continued to raise issues of gender inequity

and salary disparities until the time of her termination” in 2017. Id. at ¶ 18. While it

is not clear when the College first knew it was paying men and women unequally, it

is clear that it was on notice for some portion of the relevant period between 2015 and

2017. Apparently, nothing was done to investigate or rectify the disparities Karlo

described.

      The fact that, when confronted, these managers denied paying women less

than men because of their sex and proffered innocent explanations for pay disparities,

(such as the College’s “financial trouble”) does not mean their alleged violations were

not knowing or willful. See, e.g., Heise v. Canon Sols. Am., Inc., No. 16 C 8284, 2018

WL 3533255, at *16 (N.D. Ill. July 23, 2018) (employer’s explicit statement that they

were trying not to pay women less than men “[did] not preclude a finding of

willfulness” at the motion to dismiss stage). Karlo’s allegations are sufficient to allege

willfulness at the motion to dismiss stage.




                                                                                        6
      3. Failure to state a claim

      The College argues Karlo fails to state a claim under either the IEPA or the

EPA because she has not alleged she was paid less because of her sex; because her

named comparator, Juvenal Nava (“Nava”), did not have similar responsibilities as

her during much of the relevant time period; and because the allegations about other

unnamed “male counterpoints” are conclusory. Each argument is addressed in turn.

a. Cause of Pay Disparities

      Defendant asserts “Plaintiff must allege she was paid less specifically because

of her gender.” (Dkt. 18 at 4, emphasis added). This argument misunderstands the

IEPA and EPA, which, unlike Title VII claims, do not require “discriminatory intent.”

Stopka v. All. of Am. Insurers, 141 F.3d 681, 685 (7th Cir. 1998); see also Melgoza v.

Rush Univ. Med. Ctr., No. 17 CV 6819, 2020 WL 6565235, at *9 (N.D. Ill. Nov. 9,

2020) (“Unlike the EPA, Title VII requires plaintiff to show defendant’s intent to

discriminate.”). In order to adequately plead a violation of the IEPA or the EPA, a

female plaintiff need only plausibly allege “(1) higher wages were paid to a male

employee, (2) for equal work requiring substantially similar skill, effort and

responsibilities, and (3) the work was performed under similar working conditions.”

David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 230 (7th Cir. 2017).

The plaintiff does not have to “make a prima facie case of discrimination, just of

unequal pay.” Leong v. SAP Am., Inc., 67 F. Supp. 3d 972, 983 (N.D. Ill. 2014) (citing

Randall v. Rolls–Royce Corp., 637 F.3d 818, 822 (7th Cir.2011)).




                                                                                       7
      Defendant cites only Lauderdale v. Illinois Dep’t of Hum. Servs., 876 F.3d 904,

907 (7th Cir. 2017), in support of its argument. But Lauderdale was reviewing an

award of summary judgment, after the defendants had availed themselves of the

statutory affirmative defense that the pay “differential [was] based on any other

factor other than sex.” Id. citing 29 U.S.C. § 206(d)(1). Therefore, the plaintiff in that

case did have to prove that she was paid less because of her gender in order to rebut

that affirmative defense. At the motion to dismiss stage, Karlo need only plausibly

allege the elements of her claim, not anticipate affirmative defenses. And the

Lauderdale court agreed that “[t]o establish a prima facie cause of action under the

Act, an employee must demonstrate “a difference in pay for ‘equal work on jobs the

performance of which requires equal skill, effort, and responsibility, and which are

performed under similar working conditions.’” Lauderdale, 876 F.3d 904, 907 (7th

Cir. 2017).

b. Juvenal Nava

      Before considering whether Karlo can plausibly claim Nava was a comparator,

the Court must rule on one procedural issue. Defendants have presented Karlo’s 2017

EEOC charge to the Court because it contains certain facts and dates not found in

the Complaint. Ordinarily, when a court considers documents beyond the pleadings

at the motion to dismiss stage it must convert that motion to a motion for summary

judgment. Fed. R. Civ. P. 12(d); see also Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir.

2002). The College argues that because the EEOC charge is a public document the

Court can take judicial notice of its contents. (Dkt. 18, fn. 1). They cite GE Capital



                                                                                        8
Corp. v. Lease Resolution Corp., in support of this proposition. 128 F.3d 1074, 1080–

81 (7th Cir. 1997) (courts are permitted to “take judicial notice of matters of public

record without converting a motion for failure to state a claim into a motion for

summary judgment”). This principal applies to EEOC charges. See, e.g., Flores v. Bd.

of Trustees of Cmty. Coll. Dist. No. 508, 103 F. Supp. 3d 943, 948 (N.D. Ill. 2015) (an

“IDHR charge is a public document and, therefore, the court may take judicial notice

of the charge”); Pierce v. Ill. Dep't of Human Servs., 128 Fed. Appx. 534, 535 (7th Cir.

2005) (district court appropriately considered “numerous documents [. . .] submitted

by the parties from the administrative process” when deciding a motion to dismiss

because they were “public records”). The Court will consider information contained in

Karlo’s EEOC charge for purposes of this motion to dismiss.

      In the Complaint Nava is Karlo’s primary example of a male faculty member

who was (1) paid a higher wage (2) for equal work requiring substantially similar

skill, effort, and responsibilities (3) under similar working conditions. She alleges “for

example, Karlo was paid approximately $4,000 less than fellow faculty member

Juvenal Nava (before his promotion to Chair) even though Karlo and Mr. Nava both

had Master’s Degrees and both had similar lengths of tenure at St. Augustine.”

(Dkt. 1, Ex. 1, ¶ 15). This allegation, combined with the more general allegations that

male counterparts such as Nava “performed work that required substantially similar

skill, effort and responsibility [. . .] under similar working conditions” appears

sufficient at first glance. (Id. at ¶¶ 12–13). However, later Karlo acknowledges that




                                                                                        9
Nava was “her supervisor.” (Id. at ¶ 16). In her EEOC charge Karlo also alleged that

Nava was her “supervisor” as of (at the latest) August 19, 2016. (Dkt. 18, Ex. 1 at 1).

       These conflicting allegations pose a problem for Karlo. Paragraph 15 of the

Complaint strongly suggests that Nava was only a viable comparator before he was

promoted to Chair.2 According to the EEOC charge, Nava was promoted before

August 19, 2016. The IEPA equal pay claims in Count I are time-barred before March

of 2015 and her federal claims are limited to between March and July of 2017.

Viewing these allegations in the light most favorable to the Plaintiff, Nava was a

similarly situated male employee between March of 2015 and August 18, 2016 for

purposes of the IEPA claim. But Karlo has not plausibly alleged that he was a

similarly situated employee between his promotion on or before August 18, 2016 and

her termination in July of 2017, during which time neither her EPA claims nor her

IEPA claims were barred by the statutes of limitations.

c. Other Comparators

    From August 18, 2016 through her termination in July of 2017, Karlo does not

plausibly allege that she was paid less than male employees doing similar work under

similar conditions. Her allegations about unnamed “male counterpoints” are simply

that they performed work “that required substantially similar skill, effort and


2 Karlo “need not show that she and her male comparator had the exact same job titles.” Betts v. Option
Care Enterprises, Inc., No. 18-CV-4023, 2019 WL 193914, at *9 (N.D. Ill. Jan. 15, 2019) (citing Fallon
v. State of Ill., 882 F.2d 1206, 1208 (7th Cir. 1989)). But she must “show that she and her male
comparator had ‘substantially equal’ duties.” Id. Karlo does not describe her duties or Nava’s duties
(either before or after his promotion). Reading the Complaint in the light most favorable to the
Plaintiff, the Court assumes the two shared responsibilities prior to his promotion but must conclude
that his promotion to Karlo’s supervisor corresponded to a change in his duties. Karlo’s own Complaint,
which only compares her earnings to Nava’s “before his promotion to Chair” leads the Court to conclude
that after the promotion he was no longer a comparable employee for purposes of EPA or IEPA claims.

                                                                                                    10
responsibility [. . .] under similar working conditions.” (Id. at ¶ 12–13). It is unclear

from the Complaint whether these were faculty members, how much they were paid,

what their work entailed, or under what conditions they worked. These conclusory

allegations cannot bridge the time gap between Nava’s promotion and Karlo’s

termination. They are the “bare recitation of the elements” of an EPA or IEPA cause

of action, and therefore the Court is not obliged to credit them as true. See Bell v. City

of Chi., 835 F.3d 736, 738 (7th Cir. 2016) (citation and internal quotation marks

omitted). See also, e.g., Wade v. Morton Bldgs., Inc., No. 09 CV 1225, 2010 WL 378508,

at *4 (C.D. Ill. Jan. 27, 2010) (finding that although plaintiffs need not plead

“unknown details” such as the names or salaries of specific colleagues, “[w]ithout

some description of the comparable male’s position and duties, as compared to

Plaintiff’s duties, no inference of plausibility arises to support her conclusion that the

work was equal”).

      Counts I is dismissed without prejudice to the extent that it is based on

allegations of unequal pay between the date Nava was promoted to Chair and Karlo’s

termination in July of 2017. Karlo has not plausibly alleged that she was paid less

than any male colleague during that time. Count II is dismissed based on failure to

allege the same during the pertinent time period. Karlo is free to file an Amended

Complaint consistent with this opinion.

      4. Lack of Notice

      The College argues that Counts I and II should also be dismissed for lack of

notice. The College was Karlo’s employer from 1998 through 2017, including the



                                                                                       11
relevant period from 2015 through 2017. It should have a record of the “particular

workweeks, months, years, or even the specific position she held when the alleged

pay violations occurred”—information which the College says the Complaint is

lacking. (Dkt. 13 at 6). Moreover, the Complaint states that Karlo was “[f]ull time

Faculty [from] 2002 up until the time she was terminated.” (Dkt. 1, Ex. 1, ¶ 9). That

is a reasonably specific description of her position. The College is also presumably

aware of the date on which her employment was terminated. Therefore the “extent,

applicable time period, or alleged dates of underpayments,” which it claims to be

unsure of, ought to be obvious. (Dkt. 13 at 6). Moreover, the College attached Karlo’s

2017 EEOC charge to its own reply brief. (Dkt. 18, Ex. 1). There can be no doubt that

it has, for several years, had adequate notice of the nature of Karlo’s grievances.

B. Count IV: Retaliation under the EPA

        1. Statute of Limitations

        The College argues that Count IV is barred by the statute of limitations for the

same reason as Count II: Karlo’s failure to allege willful violation of the EPA that

would extend this statute. The Court rejects this argument for the reasons laid out

above.3




3Karlo argues, in the alternative, that “nothing in the Equal Pay Act [. . .] specifically limits the claim
of retaliation to a two-year statute of limitations.” (Dkt. 16 at 4). She proposes no alternative statute
of limitations, however, and district courts in the Seventh Circuit generally take it for granted that
retaliation claims under the EPA are subject to the same statute of limitations as equal pay claims
brought pursuant to that Act. See, e.g., Akins-Brakefield v. Philip Env’t Servs. Corp., No. 08 CV 710,
2010 WL 1032637, at *12 (S.D. Ill. Mar. 17, 2010) (ruling on retaliation and equal pay claims and
holding that “a cause of action under the EPA has an applicable two-year statute of limitations, unless
the cause of action arises out of a willful violation of the EPA”); Righter v. Zuccarelli, No. 09 CV 7563,
2010 WL 1980128, at *4 (N.D. Ill. May 17, 2010) (same).

                                                                                                        12
      2. Failure to state a claim

      Karlo has alleged that she “raised concerns about unequal pay with various

managers.” (Dkt. 1, Ex. 1, ¶ 16). If this were her only allegation it would be

insufficient, because, as the College notes, “[a] complaint about dissatisfaction with

one’s compensation in general does not trigger protection of the [EPA].” Leong v. SAP

Am., Inc., 67 F. Supp. 3d 972, 986 (N.D. Ill. 2014). She must assert that she is being

paid less than comparable male colleagues in a manner that is “sufficiently clear and

detailed for a reasonable employer to understand it, in light of both content and

context, as an assertion of rights protected by the statute and a call for their

protection.” Kasten v. Saint-Gobain Performance Plastics Corp., 131 S. Ct. 1325, 1335,

179 L. Ed. 2d 379 (2011) (addressing retaliation under the FLSA). Karlo’s allegations,

taken as true, indicate that she did so. The Complaint, read as a whole, makes it clear

that the “concern about unequal pay” she raised with her managers, (Dkt. 1, Ex. 1, ¶

16), was the concern that “male counterpoints were paid at a higher rate than Karlo.”

(Id. at ¶ 15, emphasis added). The fact that her managers responded by telling her

why “male” colleagues earned more supports this inference. (Dkt. 1, Ex. 1, ¶ 17). And

Karlo’s allegations that she “continued to raise issues of gender inequity and salary

disparities,” (Id. at ¶ 18), and “engaged in protected conduct when she complained

about being paid significantly less than her male counterparts,” (Id. at ¶ 33), are

further confirmation that she properly invoked her rights under the EPA when she

spoke to her managers.




                                                                                    13
      3. But-for Causation

      Karlo must also allege that “but-for” her protected activity she would not have

been subjected to an adverse action. See, e.g., Heise v. Canon Sols. Am., Inc., No. 16

C 8284, 2018 WL 3533255, at *16 (N.D. Ill. July 23, 2018) (citing Krause v. City of La

Crosse, 246 F.3d 995, 1000 (7th Cir. 2001)) (listing requirements to succeed on an

EPA retaliation claim at summary judgment). She has done so, saying that because

she “engaged in protected conduct when she complained about being paid

significantly less than her male counterparts” the “Defendant intentionally retaliated

against Plaintiff by placing her on probation and terminating her employment, and

by refusing to remedy ongoing pay disparity.” (Dkt. 1, Ex. 1, ¶ 33–34). Karlo cannot

allege more than this without the benefit of discovery, and the Defendant presents no

case law suggesting otherwise.

      IV. Conclusion

      For these reasons, Defendant’s Motion to Dismiss (Dkt. 12) is granted in part

and denied in part. Count I is dismissed in part and Count II is dismissed in its

entirety, both without prejudice. The motion to dismiss is denied as to Count IV.


                                            E N T E R:


Dated: May 27, 2021

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                    14
